Mikoll and Yesawich, Jr., JJ.,
dissent and vote to modify in a memorandum by Mikoll, J. Mikoll, J. (dissenting). We respectfully dissent.
Defendant urges on appeal that the terms of the separation agreement fail to obligate him to support his mentally incapacitated son after 21 years of age and that it follows, as a matter of law, that no such obligation was created, entitling him to summary judgment. The separation agreement explicitly obligates defendant "to pay the tuition and incidental expenses of [Peter] while he is attending the Bancroft School at Haddonfield, New Jersey, or any other school that may be suitable for [him]” (emphasis supplied). Contrary to the majority’s contention, we do not believe that the absence of a time limitation creates any ambiguity in this clear language. Accordingly, as the parties’ child is still in school, defendant is responsible for the related tuition and expenses.
Moreover, even were we to conclude that the above-quoted provision was ambiguous, we would hold no differently. Defendant urges that the ambiguity is to be resolved by the present statutory framework which imposes no obligation on parents to support their children past majority even if the child is handicapped. We note that the parental obligation was somewhat different in 1966 when the agreement was reached. A parent could be compelled to support his child beyond 21 years of age upon a showing of unusual circumstances. "Unusual circumstances” referred to mentally disabled persons or those likely to become public charges (see, Social Services Law former § 101, as amended by L 1966, ch 256, § 18). Resolving *1103the ambiguity in terms of the statutory obligations of parents extant in 1966, it is logical to conclude that the parties would assume that the support obligation of the disabled son would continue beyond his majority. We conclude that the parties’ failure to limit the support to 21 years of age indicates that the support obligation was for an indefinite period.
Finally, we note that defendant’s payment of Peter’s schooling for a considerable period beyond his son’s attaining majority is consistent with his obligation to provide Peter with a special education for an indefinite period and reflects defendant’s understanding of his obligation. On this record defendant is not entitled to summary judgment. We would therefore modify Supreme Court’s order by granting plaintiff summary judgment and remit for a calculation of the amount due.